Citation Nr: 1023289	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-36 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability.

3.  Entitlement to an initial evaluation in excess of 20 
percent for chronic cervical strain with degenerative disc 
disease.

4.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1968 through May 
1970 and from January 1976 through January 1978; he also had 
reserve component service of unverified type(s).  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA) which 
established the initial evaluations for the disabilities at 
issue following the initial grants of service connection.
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in March 2009.  

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by mild 
instability and by arthritis, but not by compensable 
limitation of either flexion or extension, or by any other 
symptom warranting a separate, compensable evaluation.  

2.  The Veteran's right knee disability is manifested by mild 
instability and by arthritis, but not by compensable 
limitation of either flexion or extension, or by any other 
symptom warranting a separate, compensable evaluation.  

3.  The Veteran's degenerative disc disease of the cervical 
spine was manifested by limitation of flexion of the cervical 
spine to 20 degrees, with pain throughout the range of 
motion, and medical evaluation has ruled out neurologic 
abnormality.  

4.  The Veteran's PTSD is manifested by irritability, some 
difficulty in interpersonal relationships, exaggerated 
startle reflex, and weekly nightmares, among other symptoms, 
and by Global Assessment of Functioning scores of 61, but the 
Veteran continues to work full-time and remains married to 
his wife of over 30 years.    


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable, 10 percent 
evaluation for instability of left knee, in addition to the 
assigned 10 percent evaluation for arthritis of the left 
knee, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2009).

2.  The criteria for a separate, compensable, 10 percent 
evaluation for instability of left knee, in addition to the 
assigned 10 percent evaluation for arthritis of the left 
knee, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2009).

3.  The schedular criteria for an increased initial 
evaluation from 20 percent to 30 percent for degenerative 
disc disease of the cervical spine are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5243 (2009).  

4.  The criteria for an initial evaluation in excess of 30 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.125, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher initial 
evaluations for each of the service-connected disabilities 
addressed in this appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, the Veteran is challenging initial evaluations assigned 
following the original grants of service connection for the 
disabilities at issue and.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before these claims for service connection were 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and learned the 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records have been obtained.  The Veteran has been 
afforded VA examinations.  The Veteran has provided relevant 
private clinical records, and has not indicated that there 
are any other available records or alternative records which 
might be relevant to the claim addressed on the merits in 
this decision.  

The Veteran has provided several statements on his own 
behalf.  He and his spouse have provided testimony before the 
Board.  Neither the Veteran nor his representative has 
identified any evidence which might be relevant to any issue 
on appeal which has not been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claim for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

1.  Claim for evaluations in excess of 10 percent for right 
and left knee disabilities

The Veteran's disabilities of the right knee and of the left 
knee, diagnosed as degenerative joint disease and 
patellofemoral pain disorder, are currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, which provides 
criteria for evaluating traumatic arthritis.  Traumatic 
arthritis is evaluated based on the limitation of motion of 
the affected parts, under DC 5003. 

Degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003.  Where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added, under DC 5003.

Full range of motion of the knee is from 0 degrees in 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, also found at 38 C.F.R. § 4.71a, a 
noncompensable rating is assigned when flexion of the knee is 
limited to 60 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Under DC 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; when extension is limited to 10 
degrees, a 10 percent rating may be assigned.

Where a Veteran has degenerative joint disease which is 
evaluated under Diagnostic Code 5003, a separate, compensable 
evaluation may be assigned under Diagnostic Code 5257 if the 
Veteran also has knee instability or subluxation.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for 
separate functional impairments under Diagnostic Codes 5257 
and 5003 does not constitute pyramiding).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  Adequate consideration of 
functional impairment, including impairment from painful 
motion, weakness, fatigability, and incoordination, is 
required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
Sections 4.40, 4.45, 4.59.  See VAOPGCPREC 09-98.

Facts and analysis

On VA examination conducted in November 2003, the Veteran 
reported pain in both knees, especially with activity.  He 
reported swelling and crepitation.  He denied locking or 
collapsing of either knee.  He did not miss work because of 
his knee problems, but he did have pain when going up or down 
steps and stairs.  There was patellar lateral displacement 
bilaterally as well as patellofemoral crepitation and 
tenderness.  Range of motion of each knee was from 0 degrees 
to 130 degrees.  No lateral collateral, medial collateral, or 
cruciate ligament laxity was identified.  Radiologic 
examination disclosed minimal osteoarthritic changes.

In his August 2004 notice of disagreement, the Veteran 
contended that he was entitled to an initial evaluation in 
excess of 10 percent for disability of each knee because 
physical activity caused severe pain and limited his range of 
motion.

On VA examination conducted in February 2006, the Veteran 
reported that he had no locking, clicking, or popping of the 
knees.  He described a deep ache in both knees.  There was 
tenderness to palpation at the medial joint line bilaterally.  
Active and passive range of motion of each knee was from 0 
degrees to 138 degrees.  There was minor soreness associated 
with terminal flexion in the last 5 degrees.  With 
repetition, range of motion remained the same.  There was 
instability with anterior drawer testing and Lachman's 
testing, and with varus and valgus stress testing.  The 
examiner opined that the Veteran would lose between 15 to 20 
degrees of motion with flare-ups.

The Veteran's disabilities of the right knee and of the left 
knee, diagnosed as chondromalacia, are currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5014, which provides 
that a rating should be based on the limitation of motion of 
the affected parts under DC 5003, used to evaluate arthritis.  

The Veteran is able to extend to each knee to zero degrees, 
so the range of extension is not compensable.  DC 5261.  The 
Veteran is able to flex each knee to at least 130 degrees, so 
his range of a flexion is not compensable.  DC 5260.  The RO 
has properly assigned a 10 percent evaluation under DC 5014 
for chondromalacia without compensable limitation of motion.

However, the Veteran's initial VA examination, conducted in 
2003, disclosed that the Veteran had lateral displacement of 
each patella.  Under DC 5257, a 10 percent evaluation is 
warranted where there is mild instability or subluxation.  
Subluxation is defined as an incomplete dislocation.  
Stedman's Medical Dictionary 1716 (27th ed. 2000).  The 
patellar lateral displacement bilaterally noted at the time 
of the initial VA examination was a mild subluxation which 
warrants a compensable, 10 percent evaluation, separate from 
the evaluation under DC 5014.  VAOPGCPREC 9-98; VAOPGCPREC 
23-97

The instability with anterior drawer testing and Lachman's 
testing, and with varus and valgus stress testing, noted at 
the time of the most recent VA examination continues to 
warrant a compensable, 10 percent evaluation, separate from 
the evaluation under DC 5014.  An evaluation in excess of 10 
percent for subluxation is not warranted, as the Veteran 
himself has denied that he has locking or collapsing of 
either knee, and has not report any falls due to either knee 
giving way, and has indicated that he does not lose time from 
work as a result of disability of either knee.  As the 
limitation of motion due to knee disabilities, even during 
flare-ups, does not result in a compensable limitation of 
either flexion or extension, an evaluation in excess of 10 
percent is not warranted for either knee under DC 5003, DC 
5014, DC 5257, DC 5260, or DC 5261.  

The Board is unable to find any diagnostic code under which 
an evaluation in excess of 10 percent is warranted for 
patellofemoral pain disorder or for subluxation or 
instability.  The preponderance of the evidence is against a 
higher initial evaluation for either knee under either 
Diagnostic Code during this period.  The Board agrees with 
the RO's determination that there is no evidence of 
impairment of industrial capability beyond a level consistent 
with the assigned schedular evaluations.  Remand for 
consideration of an increased evaluation on an extraschedular 
basis is not required.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  

3.  Entitlement to initial evaluation in excess of 20 percent 
for cervical disability

By a rating decision issued in January 2006, the RO granted 
service connection for degenerative disc disease of the 
cervical spine, and assigned a 20 percent disability 
evaluation under 38 C.F.R. § 4.71a, DC 5243.  DC 5243, as in 
effect when the Veteran submitted his April 2004 claim, 
provides that intervertebral disc syndrome (IVDS) is to be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  Since 
the Veteran denied incapacitating episodes, evaluation under 
DC 5243 would be less favorable than evaluation under an 
alternative Diagnostic Code.  


On VA examination conducted in November 2003, range of 
cervical spine motion was not evaluated.  However, the 
Veteran stated that he did not miss work as a result of his 
spinal disabilities.  In February 2006, the Veteran had 
forward flexion of the cervical spine to only 20 degrees.  
The examiner stated that the Veteran's cervical spine motion 
was "very limited," with pain streaking to the face.  

On VA examination conducted in June 2007, the Veteran again 
manifested 20 degrees of extension and 20 degrees of forward 
flexion of the spine, but with pain throughout the entire 
range of motion.  

The RO accurately noted that, under the criteria of the 
General Rating Formula, a 20 percent disability rating is 
provided for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees.  The next 
higher evaluation, a 30 percent rating, requires limitation 
of cervical spine forward flexion to 15 degrees.  However, as 
the examiners who conducted the 2006 and 2007 VA examinations 
each noted that the Veteran could lose additional motion with 
flare-ups, these examination reports raise the possibility 
that the Veteran's range of cervical motion was limited to 15 
degrees at times.  In addition, the examiner who conducted 
the June 2007 VA examination made it clear that the Veteran's 
entire range of 20 degrees of forward flexion of the cervical 
spine was with pain, including pain streaking up into the 
Veteran's face.  The Board finds that, with consideration of 
functional loss due to pain, the evidence warrants a 30 
percent evaluation for cervical spine limitation of motion.

However, an evaluation in excess of 30 percent based on 
limitation of motion of the cervical spine requires 
unfavorable ankylosis of the cervical spine.  The evidence 
establishes that ankylosis is not present, since the Veteran 
retains motion of the cervical spine, although with pain.  

The examiner who conducted the February 2006 VA examination 
noted that the Veteran denied numbness, tingling, or weakness 
in the upper extremities.  The examiner found no abnormality 
of motor, sensory, or vascular function of the upper 
extremities.  At the VA examination on June 21, 2007, the 
Veteran reported new complaints of pain radiating down the 
right arm, and the VA examiner noted that referral for 
electromyogram was necessary to determine if there was 
radiculopathy.  However, the diagnostic testing was negative 
for radiculopathy.  

The Veteran testified, at his 2009 Travel Board hearing, that 
he continues to have a tingling sensation in his right hand, 
and is unable to lift weights.  The Board finds that the 
Veteran's testimony does not raise a contention that symptoms 
of cervical spine disability, other than pain, have increased 
in severity since the 2007 VA examination.  The Board has 
considered the Veteran's complaints of pain in the evaluation 
for limitation of motion.  No additional examination for 
radiculopathy is required to meet the duty to assist the 
Veteran in this appeal.  

The preponderance of the objective evidence is against an 
evaluation in excess of 30 percent for limitation of motion 
of the cervical spine.  The examination ruled out cervical 
radiculopathy, so the Veteran is not entitled to an initial 
evaluation for his cervical spine disability in excess of 30 
percent through consideration of neurologic impairment.  The 
Veteran does not have incapacitating episodes of cervical 
pain requiring bed rest prescribed by a physician.  

As the evidence is not in equipoise to warrant an initial 
evaluation in excess of 30 percent for cervical spine 
disability based on limitation of motion or incapacitating 
episodes, and the claim for a separate, compensable 
evaluation for neurologic impairment is addressed in the 
Remand, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable evaluation than 30 percent under DC 5243.  
38 U.S.C.A. § 5107(b).  The Board agrees with the RO's 
determination that there is no evidence of impairment of 
industrial capability beyond a level consistent with the 
assigned schedular evaluations.  Remand for consideration of 
an increased evaluation on an extraschedular basis is not 
required.  

The appeal is granted to the extent that the Board finds that 
an increased initial evaluation from 20 percent to 30 percent 
may be granted under DC 5243.  



4.  Claim for initial evaluation in excess of 30 percent for 
PTSD

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, a 30 
percent rating, the evaluation assigned in this case prior to 
the Veteran's December 2004 claim for an increased 
evaluation, is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130. 

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9411.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a Global Assessment of Functioning (GAF) 
score of 61 to 70 suggests some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 signifies 
serious symptoms or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job.

Facts and analysis

On VA examination conducted in April 2005, the Veteran 
reported anger about small things, exaggerated startle 
response, sleep disturbances and diminished enjoyment.  The 
Veteran's cognitive functioning was grossly intact based on 
simple mental status screening.  He had no difficulty with 
thought processes or communications.  There were no signs of 
psychosis.  He had a limited number of friends.  He continued 
to work for the Oregon State penitentiary, where he had been 
working for 24 years.  The Veteran was not receiving 
psychiatric treatment or medications.  The examiner assigned 
a GAF score of 61.

In his November 2005 notice of disagreement with the assigned 
30 percent initial evaluation, the Veteran reported having 
panic attacks when surprised, such as when someone would tap 
him on the shoulder.  He also stated that he had difficulty 
in maintaining effective work and social relationships.


On VA examination conducted in June 2007, the Veteran 
reported that he lacked patience and was startled when 
approached from behind.  He continued to work full-time as a 
correctional officer.  He transferred to a position with 
different tasks at his workplace because of "politics."  He 
reported that he would lose his temper easily, including over 
minor matters.  He reported four to six nightmares per month.  
The Veteran was independent in daily living, remained married 
to his wife of 37 years, had hobbies and activities, and had 
few friends.  The Veteran had not sought psychiatric 
treatment and took no medications for control of PTSD 
symptoms.  The examiner assigned a GAF score of 61.

The Veteran's statements and testimony regarding difficulties 
making and maintaining effective work and social 
relationships is credible.  Nevertheless, the objective 
evidence establishes that the Veteran remains married to his 
wife of many years, and he retains employment where he has 
worked for over 25 years.  Although the Veteran and his wife 
are not satisfied with the Veteran's interactions with his 
son, nevertheless, the objective evidence establishes that 
the Veteran and his son remain in communication.  Although 
the Veteran testified that he was concerned about his 
relationships with his friends, the evidence establishes that 
the Veteran has friends and enjoys certain hobbies.  

As the examiner who conducted the 2007 VA examination noted, 
the Veteran did not require medications for control of PTSD 
symptoms, and his last psychiatric evaluation or treatment 
was the VA examination conducted in 2005.  The testimony 
provided by the Veteran and his wife at the March 2009 
hearing establishes that the Veteran continues to manifest an 
exaggerated startle response, has nightmares and episodes of 
feeling as though he is back in combat, these sleep 
disturbances and episodes of re-experiencing or remembering 
combat have not interfered with his industrial capacity.  The 
Veteran has also testified that he has occasional episodes of 
road rage which have not resulted in any accidents or legal 
involvement, has had anxiety attacks "a couple of times," 
and continues to test the patient of his wife and family.  

When all symptoms described by the Veteran and his spouse are 
considered, those symptoms do not meet or approximate the 
criteria for a 50 percent evaluation, the next higher 
evaluation in excess of the 30 percent initial evaluation 
currently assigned.  Although the Veteran may meet two of the 
criteria for a 50 percent evaluation, the evidence as a whole 
establishes that his PTSD symptoms as a whole do not meet or 
approximate the criteria for a 50 percent evaluation.  

The GAF scores of 61 assigned by the examiner reflect a 
medical judgment that the Veteran's PTSD results in mild 
symptoms, such as a depressed mood and mild insomnia, but 
does not reflect that the Veteran has symptoms which are more 
serious.  The evidence as a whole is consistent with the GAF 
scores assigned by the examiner.  In particular, the 
Veteran's testimony establishes that he does not have panic 
attacks once weekly or more, does not have sleep disturbances 
so frequently as to interfere with industrial capability, and 
his verbal and written communications are logical and goal-
directed.  

The Veteran's PTSD has not been manifested by impaired 
abstract thinking, disturbance of verbal communications such 
as illogical, obscure, or irrelevant speech, auditory or 
visual hallucinations, neglect of personal hygiene, 
difficulty in understanding complex commands, by any other 
symptom or combination of symptoms which meets a criterion 
for an evaluation in excess of 30 percent.

The preponderance of the evidence is against a higher initial 
evaluation for PTSD during this period.  The Board agrees 
with the RO's determination that there is no evidence of 
impairment of industrial capability beyond a level consistent 
with the assigned schedular evaluations.  Remand for 
consideration of an increased evaluation on an extraschedular 
basis is not required.  As the evidence is not in equipoise, 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  




ORDER

In addition to the 10 percent initial evaluation assigned for 
patellofemoral pain and degenerative joint disease, right 
knee, a separate, compensable, 10 percent evaluation is 
granted for mild instability, right knee, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  

In addition to the 10 percent initial evaluation assigned for 
patellofemoral pain and degenerative joint disease, right 
knee, a separate, compensable, 10 percent evaluation is 
granted for mild instability, left knee, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the appeal is granted to this extent 
only.  

An initial evaluation increased from 20 percent to 30 percent 
for cervical strain with degenerative disc disease is 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only. 

The appeal for an initial evaluation in excess of 30 percent 
for PTSD is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


